Seabury, J.
This is an appeal by the plaintiff from a judgment rendered in favor of the defendant dismissing the complaint. One Schnur, a depositor in plaintiff bank, placed with it a note for collection, made by the defendant, amounting to $255. The plaintiff’s assistant manager in marking the amount of interest "and carrying down the total wrote $205 instead of $255, and this latter amount was entered in the books of the bank as being the amount due from defendant. When the note fell due a notice was sent to the defendant to the effect that plaintiff held his note for $205. Subsequently the defendant sent an employee to the bank with, as the plaintiff claims, but $205, to whom it delivered the note. When Schnur presented his book for balancing the discrepancy between the actual amount due on the note and the amount credited him was discovered. The plaintiff thereupon credited Schnur with the sum of $50, and defendant was notified and asked to pay that sum, and upon his refusal this action was brought. The defendant upon the trial contended *6that he had paid the full amount of the note to plaintiff and showed that he had given to his messenger the sum of $25'5 for delivery to the bank. Whether or not the messenger delivered $255 to the plaintiff, or but $205, was the only question of fact in the case, and upon that issue the court below found in favor of the plaintiff, but dismissed the complaint, holding that the doctrine of subrogation was involved and that subrogation being an equitable right the Municipal Court had no jurisdiction, it being deprived by statute of equity power.
We do not think that the court below was called upon to affirmatively exercise the functions of a court of equity. The plaintiff was in law bound to pay Schnur the amount lost by him through its negligence, and when such payment was made it was thereby and at once subrogated to Schnur’s right of action against defendant. Beck v. McLane, 129 App. Div. 745.
When a person is compelled to pay a claim or has legitimately an interest to protect in doing so, he is entitled to his remedy against the party primarily liable to pay it. Arnold v. Green, 116 N. Y. 566; Smith v. National Surety Co., 28 Misc. Rep. 628; affd., 46 App. Div. 633; Sexton v. Fensterer, 154 id. 542. The doctrine of subrogation is cognizable at law although the doctrine is equitable in origin. De Brauwere v. De Brauwere, 69 Misc. Rep. 472.
An action for money had and received is equitable in its nature, but the right to maintain such an action in the Municipal Court has never been questioned. The defendant is liable for the amount sued for and no injustice is done him in requiring him to pay this sum to the plaintiff. He still has his right of action against his messenger and can recover unless he fails to prove delivery to him of the full amount of the note.
Judgment reversed, with costs, and judgment or*7dered for the plaintiff for fifty dollars and appropriate costs in the court below.
Page and Bijur, JJ., concur.
Judgment reversed, with costs.